The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2021 CO 40

                      Supreme Court Case No. 20SC438
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 18CA156

                                   Petitioner:

                           Wesley Richard DePriest,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                               Judgment Vacated
                                    en banc
                                  June 1, 2021


Attorneys for Petitioner:
Megan A. Ring, Public Defender
Meredith K. Rose, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
William G. Kozeliski, Senior Assistant Attorney General
      Denver, Colorado




JUSTICE BERKENKOTTER delivered the Opinion of the Court.
1    ¶1    We review the court of appeals’ divided order in People v. DePriest,

2    No. 18CA156 (Apr. 20, 2020), summarily granting the People’s motion to dismiss

3    the defendant’s appeal from the revocation of his deferred judgment and sentence

4    as moot. We hold that the appeal is not moot because, if the defendant prevails in

5    his appeal, his conviction would be vacated, his deferred judgment and sentence

6    would be reinstated, and any sentences resulting from the improperly imposed

7    conviction would be reversed. Accordingly, we vacate the order of dismissal and

8    remand the case to the court of appeals to proceed with the appeal on the merits.

9                           I. Facts and Procedural History

10   ¶2    In June 2016, Wesley Richard DePriest entered into a plea agreement in

11   which he pled guilty to third degree assault, a class 1 misdemeanor, and attempted

12   sexual assault, a class 5 felony. The trial court approved the plea agreement and

13   sentenced DePriest to a four-year deferred judgment and sentence (“DJS”) on the

14   attempted sexual assault charge and a concurrent four-year term of probation on

15   the third degree assault conviction. The terms of the DJS and probation included,

16   but were not limited to, sex offender intensive supervised probation (“SOISP”).

17   ¶3    In September 2017, DePriest’s probation officer filed a complaint alleging

18   that DePriest violated certain terms and conditions of his DJS and his

19   misdemeanor probation. Following a hearing, the trial court agreed. It revoked

20   DePriest’s DJS and his misdemeanor probation and entered the judgment of


                                             2
1    conviction on the attempted sexual assault count. The court then resentenced

2    DePriest to a five-year term of SOISP on that count, and revoked and reinstated

3    his misdemeanor probation for a concurrent five-year term. In January 2018,

4    DePriest appealed the order revoking his DJS, arguing that certain conditions of

5    the DJS were unconstitutional.

6    ¶4    While this appeal was pending, DePriest violated the terms of his SOISP.

7    Following a hearing, the trial court revoked his SOISP and sentenced him to three

8    years in prison on the attempted sexual assault conviction. DePriest did not

9    appeal the 2019 revocation of his SOISP and, instead, served his remaining time in

10   the Department of Corrections.

11   ¶5    In April 2020, the People filed a motion to dismiss DePriest’s appeal as moot,

12   arguing that, even if the court of appeals reversed the 2017 revocation of his DJS,

13   the decision would have no practical effect on DePriest because the 2019

14   revocation of his SOISP superseded the revocation of his DJS. A divided panel of

15   the court of appeals granted the People’s motion and summarily dismissed

16   DePriest’s appeal as moot. DePriest, at *1. Judge Grove dissented, concluding that

17   if DePriest were to prevail in his appeal, reversal of the trial court’s ruling would

18   have a practical effect on DePriest because his DJS would be reinstated and any

19   sentences resulting from the improperly imposed conviction would be reversed.

20   Id. at *2–3 (Grove, J., dissenting).

                                              3
1    ¶6    We granted certiorari and now vacate the division’s order of dismissal and

2    remand the case to the court of appeals to proceed with the appeal on the merits.

3                                        II. Analysis

4    ¶7    We begin by outlining the controlling law on the doctrine of mootness and

5    the collateral legal consequences exception to the mootness doctrine. Next, we

6    detail the law as it relates to deferred judgments and sentences. Then, applying

7    the law to the facts of this case, we conclude that, if DePriest were to prevail in his

8    appeal, reversal of the trial court’s order revoking his DJS would have a direct and

9    practical effect on him because his conviction would be vacated. It would also

10   eliminate his exposure to collateral consequences. Accordingly, we conclude that

11   DePriest’s appeal is not moot.

12                                    A. Legal Authority

13                                       1. Mootness

14   ¶8    We review de novo the question of whether an appeal is moot. See People ex

15   rel. Rein v. Meagher, 2020 CO 56, ¶ 14, 465 P.3d 554, 558. “Colorado courts invoke

16   their judicial power only when an actual controversy exists.” People in Int. of

17   Vivekanathan, 2013 COA 143M, ¶ 20, 338 P.3d 1017, 1020.             When an actual

18   controversy no longer exists, an issue becomes moot because any relief granted by

19   the court would have no practical effect. Id. If an event occurs while a case is

20   pending on appeal that makes it “impossible for the court to grant ‘any effectual


                                               4
1    relief’ . . . to a prevailing party,” the appeal must then be dismissed as moot.

2    Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (quoting Mills v.

3    Green, 159 U.S. 651, 653 (1895)); see also Stell v. Boulder Cnty. Dep’t of Soc. Servs.,

4    92 P.3d 910, 914 (Colo. 2004) (“[A] case is deemed moot when the relief granted by

5    the court would not have a practical effect upon an actual and existing

6    controversy.”). But, “[a]s long as the parties have a concrete interest, however

7    small, in the outcome of the litigation, the case is not moot.” Knox v. Serv. Emps.

8    Int’l Union, Loc. 1000, 567 U.S. 298, 307–08 (2012) (quoting Ellis v. Brotherhood of Ry.,

9    Airline & S.S. Clerks, Freight Handlers, Exp. & Station Emps., 466 U.S. 435, 442 (1984)).

10   ¶9    Under the collateral consequences exception to the mootness doctrine, a case

11   is moot “only if it is shown that there is no possibility that any collateral legal

12   consequences will be imposed on the basis of the challenged conviction.” Sibron v.

13   New York, 392 U.S. 40, 57 (1968). Collateral consequences can include prohibitions

14   on a felon’s ability to vote and own firearms, potential sentencing as a habitual

15   criminal, possible impeachment based on prior convictions, and proscription from

16   working in certain regulated professions. Linnebur v. People, 2020 CO 79M, ¶ 28,

17   476 P.3d 734, 740; see also Carafas v. LaVallee, 391 U.S. 234, 237 (1968) (observing

18   various collateral consequences that can stem from a conviction, including the

19   inability to serve as a juror and act as a labor union official).




                                                5
1    ¶10   Even if a sentence has been fully served, an appeal of the underlying

2    conviction is not moot if there is a possibility that the conviction will give rise to

3    collateral consequences. This is because the disabilities and burdens which may

4    flow from a conviction give the defendant “a substantial stake in the judgment of

5    conviction which survives the satisfaction of the sentence imposed on him.”

6    Carafas, 391 U.S. at 237 (quoting Fiswick v. United States, 329 U.S. 211, 222 (1946));

7    see also, e.g., Minnesota v. Dickerson, 508 U.S. 366, 371 n.2 (1993) (noting that, even

8    though the diversionary sentence was successfully completed and the original

9    charges were dismissed, Minnesota law provided that the record of the charges

10   would be retained and used by courts in determining the merits of subsequent

11   proceedings, and those collateral consequences were sufficient to preclude a

12   finding of mootness); Sibron, 392 U.S. at 55 (“Subsequent convictions may carry

13   heavier penalties, [and] civil rights may be affected.” (quoting United States v.

14   Morgan, 346 U.S. 502, 512–13 (1954)).

15   ¶11   An appeal may be moot because the relief sought cannot be afforded

16   through the appeal. See, e.g., People v. Garcia, 89 P.3d 519, 520 (Colo. App. 2004)

17   (holding that, because the defendant appealed a condition of his sentence rather

18   than his conviction, the collateral consequences of his conviction still remained in

19   effect, and therefore his appeal was moot); People v. Garcia, 2014 COA 85, ¶¶ 12,

20   14, 356 P.3d 913, 916 (holding that the appeal was moot because the defendant had

                                               6
1    appealed his probation revocation rather than his conviction, which is what could

2    have affected his immigration status).

3    ¶12   An appeal can also become moot “because of subsequent occurrences.”

4    Brown v. Colo. Dep’t of Corr., 915 P.2d 1312, 1313 (Colo. 1996). In these types of

5    cases, a subsequent occurrence provides a defendant with the relief he or she was

6    seeking on appeal. For example, in Brown, the defendant sought either to be

7    released from confinement or to be transferred back to Colorado. Id. Because,

8    subsequent to the litigation, the defendant was transferred back to the Colorado

9    State Penitentiary, the relief he sought was satisfied, thereby rendering the appeal

10   moot. Id. at 1313–14. Likewise, in Hunt v. State Department of Corrections, 985 P.2d

11   651, 651–52 (Colo. 1999), this court held that the defendant’s claims were moot

12   because the only applicable remedy was for him to be returned to Colorado, and

13   he had already been returned subsequent to filing a petition for writ of habeas

14   corpus.

15                        2. Deferred Judgment and Sentence

16   ¶13   A DJS is not a conviction and it is not a sentence.         Instead, it “is a

17   dispositional alternative imposed in lieu of a judgment and sentence.” People v.

18   Anderson, 2015 COA 12, ¶ 15, 348 P.3d 491, 494. The deferred judgment statute

19   authorizes a trial court, after acceptance of a defendant’s guilty plea and upon

20   consent of all parties, “to continue the case for the purpose of entering judgment


                                              7
1    and sentence upon the plea of guilty for a period not to exceed four years for a

2    felony . . . .” § 18-1.3-102(1)(a), C.R.S. (2020). “As a condition of continuing the

3    case, the trial court is empowered to implement probation-like supervision

4    conditions that the defendant must adhere to.” Kazadi v. People, 2012 CO 73, ¶ 12,

5    291 P.3d 16, 20; see also § 18-1.3-102(2). Such conditions are established by a

6    stipulation between the defendant and the prosecution and “shall be similar in all

7    respects to conditions permitted as part of probation.” § 18-1.3-102(2).

8    ¶14   Unlike the consequence of a successfully completed probation sentence,

9    when the defendant fully complies with the conditions of the deferred judgment

10   for the prescribed period, “the plea of guilty previously entered shall be

11   withdrawn and the charge upon which the judgment and sentence of the court

12   was deferred shall be dismissed with prejudice.” Id.; accord Hafelfinger v. Dist. Ct.,

13   674 P.2d 375, 377 n.3 (Colo. 1984) (After successfully completing a deferred

14   judgment, the defendant “would no longer be ‘convicted.’”). And, unlike the

15   consequence of a probation violation, a court generally has no discretion to

16   continue a deferred judgment upon finding a violation of a condition regulating

17   the defendant’s conduct. Anderson, ¶ 16, 348 P.3d at 494. Instead, the court must

18   revoke the deferred judgment and “enter judgment and impose sentence upon the

19   guilty plea.” § 18-1.3-102(2).     When a defendant successfully appeals the

20   revocation of his DJS and the appellate court reverses the trial court’s order, the

                                               8
1    judgment of conviction is vacated and the DJS is reinstated. People v. Anzures,

2    670 P.2d 1258, 1260 (Colo. App. 1983).

3                                       B. Application

4             1. DePriest’s SOISP Sentence Did Not Supersede His DJS

5    ¶15   The People contend that DePriest’s 2019 SOISP sentence superseded his

6    2017 DJS and that DePriest could have maintained a live controversy, thereby

7    avoiding the issue of mootness altogether, by appealing the revocation of his

8    SOISP sentence.

9    ¶16   The People first assert that “following the revocation of his deferred

10   judgment, apart from having judgment entered, DePriest stood in the same

11   position as he would have had the first revocation never occurred—he was placed

12   on SOISP.”     This argument acknowledges, then disregards the reason it is

13   unavailing: That is, the judgment of conviction is the very reason that DePriest is

14   not in the same position he was in before his DJS was revoked.

15   ¶17   The People next cite to People v. Fritz, 2014 COA 108, ¶ 23, 356 P.3d 927, 931,

16   for the proposition that DePriest’s 2019 SOISP sentence superseded his 2017 DJS.

17   See id. (“[B]ecause the new legal sentence necessarily supersedes the original

18   sentence, our determination of whether his sentence was illegal would not have

19   any practical effect on this case.”).




                                              9
1    ¶18   In Fritz, the defendant appealed his allegedly illegal probation sentence.

2    ¶ 10, 356 P.3d at 929. The only remedy available to Fritz in connection with his

3    appeal was the imposition of a new, legal sentence. Id. Because Fritz subsequently

4    pled guilty to a probation violation and stipulated to a new, legal sentence after

5    filing his appeal, his appeal was moot. Id. at ¶ 23, 356 P.3d at 931. That is, there

6    was no relief that the division could grant him. Id. at ¶ 11, 356 P.3d at 929.

7    ¶19   But that is not what happened in this case. Here, DePriest appealed the

8    allegedly improper revocation of his DJS, arguing that the terms of his DJS were

9    unconstitutional. He seeks not the imposition of a new, legal sentence, but rather

10   to have the entry of his conviction for attempted sexual assault vacated and his

11   DJS reinstated.

12   ¶20   Neither DePriest’s subsequent sentence to SOISP nor his subsequent

13   sentence to the Department of Corrections provide the relief he seeks. To the

14   contrary, if DePriest succeeds in his appeal, the judgment of conviction will be

15   vacated and those sentences will be reversed. Because the court of appeals can

16   afford DePriest relief if he prevails, see Anzures, 670 P.2d at 1260, his appeal—

17   unlike Fritz’s—is not moot.

18   ¶21   The People additionally claim that, in order to keep this controversy live,

19   DePriest should have appealed the 2019 revocation of his SOISP sentence. We

20   disagree. A defendant under these circumstances does not forfeit his right to

                                              10
1    appeal the allegedly unconstitutional revocation of his DJS simply because he does

2    not appeal the subsequently imposed sentence.

3    ¶22   The People’s argument also ignores the fact that the incentives for appealing

4    a DJS revocation and a SOISP sentence revocation are different. DePriest had a

5    much greater incentive to appeal the DJS revocation, which could ultimately erase

6    his felony conviction. Conversely, DePriest had less of an incentive to appeal the

7    SOISP revocation because, by 2019, the conviction had already entered and a

8    three-year prison sentence, with credit for time served, may have been a strategic

9    trade-off compared to continuing on SOISP. This is particularly true here because

10   DePriest would have completed his prison sentence long before either appeal

11   would have been resolved.

12                   2. DePriest’s Subsequent SOISP Violations
13   ¶23   The People argue that DePriest’s subsequent conduct, which constituted the

14   basis for his 2019 SOISP revocation, should be considered as a sufficient,

15   independent reason to hold that his appeal is moot. The People assert that the

16   reasons underlying the 2019 SOISP revocation were unrelated to the constitutional

17   rights at issue in DePriest’s appeal and, therefore, the outcome of the appeal would

18   not alter his subsequent revocation.

19   ¶24   The People’s argument is essentially that, even if the 2017 DJS was

20   improperly revoked, it does not matter because DePriest ultimately violated his


                                             11
1    probation. We find this argument unpersuasive. It ignores the fact that DePriest

2    would not have been on probation in 2019 but for the revocation of his DJS in 2017,

3    which he is appealing now. See, e.g., Anzures, 670 P.2d at 1260 (holding that,

4    because the court of appeals reversed the denial of the defendant’s Crim. P. 35

5    motion, the trial court must “vacate the sentence imposed and . . . reinstate the

6    deferred judgment”). Additionally, though DePriest’s 2019 conduct would have

7    violated the terms of the DJS if it had still been in effect, the DJS had already been

8    revoked for two years.

9    ¶25   Moreover, the People’s argument invites us to speculate about what would

10   have happened if DePriest’s DJS was not revoked. That is a crystal ball into which

11   we decline to gaze. Not only did DePriest have different incentives in successfully

12   completing his probation, as we note above, but he also arguably lacked notice

13   that his conduct would violate his DJS because he believed it to be, and it had been,

14   in fact, revoked.

15            3. Collateral Consequences Attend DePriest’s Conviction

16   ¶26   Finally, to determine if DePriest’s appeal of the revocation of his DJS is

17   moot, we examine whether there is any possibility that any collateral

18   consequences may flow from his challenged conviction. Moland v. People, 757 P.2d

19   137, 139 (Colo. 1988). That is, we look to the practical consequences that would

20   result if the court of appeals reached the merits of DePriest’s appeal and ruled in


                                              12
1    his favor. Here, because the trial court revoked DePriest’s DJS and entered the

2    judgment of conviction for attempted sexual assault, DePriest has a felony

3    conviction on his record. He faces the various collateral consequences associated

4    with that conviction, including his potential inability to own firearms, work in

5    certain professions, and act as a labor official. See Carafas, 391 U.S. at 237; Linnebur,

6    ¶ 28, 476 P.3d at 740. He may also possibly face impeachment based upon the

7    prior conviction and possibly be sentenced as a habitual criminal in subsequent

8    criminal cases. Linnebur, ¶ 28, 476 P.3d at 740. Thus, a decision by the court of

9    appeals on the merits of DePriest’s appeal, if favorable, could have a real and

10   practical legal effect on DePriest.

11                                     III. Conclusion

12   ¶27   Because DePriest faces direct and collateral consequences from the

13   revocation of his DJS and the entry of the judgment of conviction, the division

14   erred in dismissing his appeal as moot. Accordingly, we vacate the order of

15   dismissal and remand the case to the court of appeals to proceed with the appeal

16   on the merits.

17

18

19




                                                13